  COVINGTON                                                                Covington & Burling LLP
                                                                           One CityCenter
  BEIJING   BRUSSELS   DUBAI   FRANKFURT   JOHANNESBURG                    850 Tenth Street, hTW'
  LONDON    LOS ANGELES   NEW YORK   PALO ALTO                              Washington, DC 20001-4956
  SAN FRANCISCO   SEOUL   SHANGHAI   WASHINGTON                            T +1202 662 6000




  By ECF                                                                   September 16, 2019

  The Honorable James P. Jones
  United States District Court
  Western District of Virginia, Abingdon Division
  i8o West Main Street
  Abingdon, VA 24210

  The Honorable Pamela M.Sargent
  United States District Court
  Western District of Virginia, Abingdon Division
  180 West Main Street
  Abingdon, VA 24210


            Re: United States v. Indivior Inc. et al., No.i:i9-cr-oooi6-JPJ-
                       PMS

  Dear Judge Jones and Judge Sargent:

  Pursuant to the Court's September 12, 2019 Order(ECF No. 141), attorneys of record Bruce A.
  Baird, Stephen P. Anthony, Christopher M. Denig, Matthew F. Dunn, Ligia M. Markman,and
  Giulia M.di Marzo of the firm Covington & Burling LLP on behalf of Defendants in the above
  captioned case write to confirm that each has reviewed all documents filed on the public docket
  in this matter under his or her CM/ECF account and confirm that none of his or her filings
  contain redactions. Each attorney of record named above has affixed his or her signature or, if
  not physically present to provide such signature, has consented to the affixing of his e-signature
  to this letter as confirmation of his or her review of his or her filings, which are enumerated
  beside each attorney's name below, and the aforementioned result.

                                                          Respectfully submitted.




                                                          Bruce A. Baird(pro /lacbice^/Ei    F Nos. 28,32,38
                                                          Covington & Burling LLP
                                                          One CityCenter
                                                          850 Tenth Street NW
                                                          Washington, DC 20001-4956
                                                          202-662-5122
                                                          Fax: 202-778-5122
                                                          Email: bbaird@cov.com



Case 1:19-cr-00016-JPJ-PMS Document 147 Filed 09/16/19 Page 1 of 3 Pageid#: 1313
  COVINGTON

  The Honorable James P. Jones
  The Honorable Pamela M.Sargent
  September 16, 2019
  Page 2


                                       /s/Stephen P.Anthony
                                       Stephen P. Anthony (pro hac vice)/ECF No.29
                                       Covington & Burling LLP
                                       One CityCenter
                                       850 Tenth Street NW
                                       Washington, DC 20001-4956
                                       202-662-5105
                                       Fax: 202-778-5105
                                       Email: sa»thonv@cov.com




                                       Christopher M. Denig
                                       Covington & Burling L
                                       One CityCenter
                                       850 Tenth Street NW
                                       Washington, DC 20001-4956
                                       202-662-6000
                                       Fax: 202-778-5325
                                       Email: cdenig@cov.com



                                       /s/Matthew F. Dunn
                                       Matthew F. Dunn (pro hac vice)/EC¥ No. 30
                                       Covington & Burling LLP
                                       One CityCenter
                                       850 Tenth Street NW
                                       Washington, DC 20001-4956
                                       202-662-5314
                                       Fax: 202-778-5314
                                       Email: mdunn@cov.com




                                       Ligia M.Pftarkman (pro hac vice)/ECF No. 25
                                       Covington & Burling LLP
                                       One CityCenter
                                       850 Tenth Street NW
                                       Washington, DC 20001-4956
                                       202-662-5068
                                       Email: lmarkman@cov.com




Case 1:19-cr-00016-JPJ-PMS Document 147 Filed 09/16/19 Page 2 of 3 Pageid#: 1314
  COVINGTON

  The Honorable James P. Jones
  The Honorable Pamela M.Sargent
  September 16, 2019
  Page 3




                                       Giulia M. di Marzo (pro hac uiceJ/E   No. 26
                                       Covlngton & Burling LLP
                                       One CityCenter
                                       850 Tenth Street NW
                                       Washington, DC 20001-4956
                                       202-662-5625
                                       Fax: 202-778-5625
                                       Email: gdimarzo@cov.com



                                       Counselfor Defendants




Case 1:19-cr-00016-JPJ-PMS Document 147 Filed 09/16/19 Page 3 of 3 Pageid#: 1315
